Case: 17-11486      Document: 00514695273         Page: 1    Date Filed: 10/24/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                    No. 17-11486                     October 24, 2018
                                  Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee

v.

JAMES LEE WILLIAMS, II, also known as James Lee Williams,

                                                 Defendant - Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:12-CR-225-1


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       James Lee Williams, II, federal prisoner # 97021-079, appeals the denial
of his motion for extraordinary relief challenging the legality of the restitution
order imposed in connection with his 2013 conviction for wire fraud. In his
brief, he renews his challenge to the legality of the restitution order. Williams
does not challenge the finding by the district court that there was no legal basis
for a postconviction motion challenging the restitution order.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11486    Document: 00514695273    Page: 2   Date Filed: 10/24/2018


                                No. 17-11486

      The district court lacked jurisdiction to consider Williams’s motion. See
United States v. Miller, 599 F.3d 484, 487 (5th Cir. 2010); United States v.
Hatten, 167 F.3d 884, 887 & n.6 (5th Cir. 1999). Williams’s motion is “an
unauthorized motion which the district court was without jurisdiction to
entertain.   Thus, he has appealed from the denial of a meaningless,
unauthorized motion.” United States v. Early, 27 F.3d 140, 142 (5th Cir. 1994).
      The judgment of the district court is AFFIRMED.




                                      2